Per Curiam.
Under the terms of a plea bargain defendant pled guilty to attempted larceny in a building. MCL 750.92, 750.360; MSA 28.287, 28.592. He was sentenced to eight months in the county jail.
On appeal, defendant claims that the prosecutor abused his discretion by charging him with larceny in a building rather than a 90-day misdemeanor. Although this Court is split on the issue, we follow the majority in People v Evans, 94 Mich App 4; 287 NW2d 608 (1979), which held that the prosecutor has discretion to choose between both applicable statutes. See also People v Freeland, 101 Mich App 501; 300 NW2d 616 (1980).
Affirmed.